       Case 2:20-cv-00376-MJH-MPK Document 2 Filed 03/18/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TODD ANTHONY ROBISNON also known                  )
as Todd Anthony Glover,                           )
                                                  )      Civil Action No. 20-376
              Petitioner,                         )      Magistrate Judge Maureen P. Kelly
                                                  )
                      v.                          )
                                                  )
ORLANDO HARPER,                                   )
                                                  )
              Respondent.                         )


                                     DEFICIENCY ORDER


       The petition for writ of habeas corpus in the above-captioned matter will not be processed

for failure to comply with the Federal Rules of Civil Procedure, statutory requirements and/or

our Local Rules and/or practices. The petition is deficient in the following respects:


         x     Failed to complete pauper’s affidavit form utilized in this Court. A blank motion
               to proceed in forma pauperis will be mailed to petitioner this day, March 18,
               2020. If petitioner wishes to proceed in forma pauperis, the motion must be
               executed and returned to: Clerk’s Office, U.S. District Court, 700 Grant Street,
               Suite 3110, Pittsburgh, PA 15219.

         x     Failed to include certified copy of the trust fund account statement (or institutional
               equivalent) for the 6-month period immediately preceding the filing of the petition.
               A copy of the statement must be submitted to: Clerk’s Office, U.S. District Court,
               700 Grant Street, Suite 3110, Pittsburgh, PA 15219.

         x     OTHER: Failed to pay filing fee. If the petitioner does not wish to proceed in
               forma pauperis, then in the alternative, the petitioner must pay the $5.00 filing fee
               and remit to: Clerk, U.S. District Court, 700 Grant Street, Suite 3110, Pittsburgh,
               PA 15219.


       IT IS HEREBY ORDERED that the above-captioned matter be administratively closed

until such time as the Court receives either the motion to proceed informa pauperis and account
       Case 2:20-cv-00376-MJH-MPK Document 2 Filed 03/18/20 Page 2 of 2




statement or the $5.00 filing fee.

       So ordered this 18th day of March, 2020.


                                            BY THE COURT:

                                            /s/ Maureen P. Kelly
                                            MAUREEN P. KELLY
                                            UNITED STATES MAGISTRATE JUDGE


cc:    TODD ANTHONY ROBINSON
       53930
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219
